CRITZ, Judge.
This suit was filed in the district court of Dallas, Tex., by Boleta Davis et al. against W. M. Buchanan et al. to establish and recover their interests in five tracts of land in Dallas county, Tex., for a partition, and for an accounting for rents and revenues thereto. Trial in the district court resulted in a judgment, from which W. M. Buchanan et al. appealed to the Court of Civil Appeals at Dallas. The case was transferred in equalizing the dockets of the several courts of civil appeals to the Court of Civil Appeals at Waco. On hearing in the latter court it reversed the judgment of the district court and remanded the entire cause thereto for further proceedings in accordance with its opinion. 43 S.W. (2d) 279. Both sides except W. M. Buchanan applied for writs of' error to this court by two applications, Both were granted.
We have carefully road and considered both applications for writs of error filed in the Supreme Court, together with the briefs and arguments filed by their counsel, and in our opinion the Court of Civil Appeals has correctly disposed of this ease in every detail, and for correct reasons given. Under such circumstances it would be a waste of effort for us to write a further opinion. We therefore content ourselves with following a custom now established by this court and simply adopt and approve the opinion of the Court of Civil Appeals as our opinion.
We recommend that the judgment of the Court of Civil Appeals which reverses the judgment of the district court and remands the cause thereto for further proceedings in accordance with such opinion be affirmed.
CURETON, Chief Justice.
The judgment of the Court of Civil Appeals, reversing and remanding the cause, is affirm, ed, as recommended by the Commission of Appeals.
We approve the holdings of the CommiSr sion of Appeals on the questions discussed in its opinion.